DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-shiny” in claim 1 is a relative term which renders the claim indefinite. The term “non-shiny” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Instant application does not specifically disclose a reference point (or brightness) below which the layer or film is considered to be non-shiny.  
For the examination purpose, if the layer or film is made of same material, it would be considered to read on instant claimed non-shiny film or layer.

Claim 2 recites the limitation "the ultra-thin metal layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the limitation to “the ultra-thin non-shiny metal layer”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 5 and 7-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Buller et al. (US 7,235,736 B1).
Regarding claim 1, Buller discloses a thermophotovoltaic system (figures 3-7) for producing electricity comprising an ultra-thin metal layer (back electrode 104) made from a metal chosen from a group consisting of tungsten, platinum, and molybdenum (10:18-23), a heat exchanger (substrate 102 which is tubular shaped and comprises heat-exchanging fluid) (4:16-19) wrapped by the metal layer (104); and a plurality of photovoltaic cells (106) positioned to receive infrared emissions from the metal layer (104) (the metal layer is same as instant application and thus must emit infrared emissions as in the case of the instant application).  
 It is further noted that the metal layer is formed of same material (tungsten, platinum or molybdenum) as in the case of the instant claim, and further comprises engineered shape (circular as shown in figure 7) as in the case of the instant application.  Thus, it must inherently or implicitly function as an integrated spectrally-selective plasmonic absorber/emitter (ISSAE) configured to receive and absorb incident light within the claimed range and reflect light within the claimed range.  
It is further noted that there is not structural and material difference between TPV of Buller and that of the instant claim.  Thus, the TPV of Buller must inherently or impclitliy function as day-and-night thermophotovoltaic (TPV) system for producing electricity with and without sunlight.
Alternatively, it is further noted when reading the preamble in the context of the entire claim, the recitation in the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 2, Buller further discloses the ultra-thin metal layer (104) is wrapped continuously with no geometric breaks around the heat exchanger (102) (see figure 7).
Regarding claim 5, it is further noted that the metal layer is formed of same material (tungsten, platinum or molybdenum) as in the case of the instant claim, and further comprises 
Regarding claim 7, Buller further wherein the inner cavity is configured for circulating the heat exchange fluid to and from a heat storage apparatus (4:16-19).  
Regarding claim 8, Buller further wherein the inner cavity is configured for circulating the heat exchange fluid to and from a solar energy collection apparatus (sun) (4:16-19).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buller as applied to claim 1 above.
Regarding claim 3, selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of the thickness of the ultra-thin metal layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buller as applied to claim 1 above, and further in view of Dentinger et al. (US 2012/0167949 A1).
Regarding claim 6, Buller further discloses that the heat exchange fluid is any known fluid such as air, nitrogen and helium (4:16-19).  However, Buller is silent as to whether the fluid is selected from a group consisting of synthetic oil, molten salt, and pressurized vapor.

Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used molten salts of Dentinger as the exchange fluid in Buller because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The search did not reveal any pertinent art that alone or in combination discloses that the heat exchanger, comprising: an outer cylinder, the outer cylinder comprising an inner surface, the inner surface comprising the photovoltaic cells; a concentric inner cylinder, the inner cylinder comprising an outer surface and an inner cavity, the outer surface wrapped with the ISSAE, and the inner cavity filled with heat exchange fluid; an air gap physically separating the outer cylinder from the inner cylinder; and means for allowing solar energy to reach the inner cylinder, the means selected from a group consisting of one or more openings in the outer cylinder one or more end caps attached to at least one end of the inner cylinder, one or more lenses situated to focus solar energy on the inner cylinder, and one or more mirrors situated to focus solar energy on the inner cylinder, wherein the heat exchange fluid is circulated to deliver heat energy to said inner cavity.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/GOLAM MOWLA/Primary Examiner, Art Unit 1721